Exhibit REVOLVING LOAN AGREEMENT Between VISION-SCIENCES, INC. a Delaware Corporation as Borrower, AND LEWIS C. PELL as Lender DATED:AS OF NOVEMBER 9, 2009 TABLE OF CONTENTS Page 1. Definitions 1 2. The Loan 3 3. The Note 3 4. Interest 3 5. Optional Prepayment and Termination 3 6. Mandatory Prepayments 4 7. Warrants. 4 8. Fees 5 9. Conditions Precedent to Lender’s Obligations 5 10. Representations and Warranties of Borrower 5 11. Survival of Representations and Warranties 6 12. Affirmative Covenants 6 13. Negative Covenants of Borrower 7 14. Events of Default 8 15. Remedies 8 16. Payment of Expenses 9 17. Notices 9 18. No Waiver 10 19. Failure to Exercise Rights 10 20. Miscellaneous 10 21. Successors and Assigns 11 22. Waiver of Jury Trial 11 23. Counterparts 12 i REVOLVING LOAN AGREEMENT THIS
